IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-40437
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


ABRAHAM GARCIA-AGUILERA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-350-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Abraham

Garcia-Aguilera has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Garcia-Aguilera has received a copy of counsel’s brief and motion

but has not filed a response.   Our independent review of

counsel’s Anders brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.